Citation Nr: 0401816	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to an increased rating for service-connected 
low back strain, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1964 to 
October 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2002, a statement 
of the case was issued in December 2002, and a substantive 
appeal was received in January 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

It appears from the veteran's January 2003 substantive appeal 
that he is advancing claims of entitlement to service 
connection for irritable bowel syndrome, for depression, and 
for cardiomegaly.  Additionally, language in the substantive 
appeal as well as a March 2003 letter suggests that he is 
also raising a claim of entitlement to an increased rating 
for service-connected hypertension.  These matters are hereby 
referred to the RO for appropriate action.   

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

With regard to the service connection for cervical spine 
disability issue, the examiner who examined the veteran in 
October 2001 commented in a December 2001 addendum that "the 
veteran's current symptoms of cervical spine problems are the 
same as noted in his service-connection as scapular costal 
symptoms of the right shoulder.  The veteran has cervical 
spondylosis.  This may have initially presented as pain down 
into the scapulothoracic region or lower cervical spine."  
As the veteran is already service-connected for scapulocostal 
syndrome, right shoulder, it appears that a question may have 
been raised as to the correct medical diagnosis for the 
veteran's symptomatology.  The Board notes that while the 
October 2001 examiner reported that the veteran has cervical 
spondylosis, x-ray tests do not seem to reflect such a 
finding.  Moreover, it appears that the October 2001 examiner 
did not have the veteran's claims file to review in 
connection with the examination.  In view of the medical 
complexity of the underlying question, the Board is unable to 
find that the October 2001 VA examination as adequate as the 
examiner did not have the benefit of reviewing the veteran's 
claims file.  Appropriate action to obtain an adequate 
examination with clarification as to the nature and etiology 
of the claimed cervical spine disability is therefore 
necessary before the Board may properly proceed with 
appellate review. 

With regard to the issue of an increased rating for service-
connected low back strain, the Board notes that the 
diagnostic criteria for rating disabiities of the spine were 
recently revised, effective September 26, 2003.  68 Fed. Reg. 
51454-51458 (August 27, 2003).  It does not appear that the 
report of the VA examination of the low back fully addresses 
all of the new criteria, and additional examination is 
therefore necessary to ensure an adequate record for 
appellate review of this issue. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The veteran should be scheduled for 
an appropriate VA orthopedic examination 
of his cervical spine, his thoracolumbar 
spine, and his right shoulder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
medically indicated special studies and 
tests should be accomplished.  

     a)  With regard to the service 
connection for cervical spine disability 
issue, after examining the veteran's 
cervical spine and right shoulder, and 
reviewing the claims file, the examiner 
should clearly report whether the veteran 
currently suffers from cervical 
spondylosis.  If so, the examiner should 
offer an opinion as to whether such 
disorder is related to the veteran's 
active duty service.  The examiner should 
also offer an opinion as to whether the 
symptoms initially diagnosed as 
scapulocostal syndrome, right shoulder, 
actually were attributable to cervical 
spondylosis, or whether the veteran 
suffers from both cervical spondylosis 
and scapulocostal syndrome, right 
shoulder.  If the veteran suffers from 
both cervical spondylosis and 
scapulocostal syndrome, right shoulder, 
then the examiner should offer an opinion 
as to whether the cervical spondylosis 
was caused by or has been aggravated by 
the scapulocostal syndrome, right 
shoulder.  A detailed rationale for all 
opinions offered should be furnished. 

     b)  With regard to the increased 
rating for service-connected low back 
strain issue, examination findings should 
be reported to allow for evaluation under 
applicable VA rating criteria.  
Examination findings should include 
(among other rating criteria) range of 
motion together with any evidence of 
additional functional loss due to pain, 
weakness, fatigue or incoordination, 
including during flare-ups.  To the 
extent possible, the examiner should 
distinguish manifestations due to the 
service connected low back strain from 
those due to the non-service connected 
residuals of fractures to T12-L1.   

2.  After completion of the above, the RO 
should  review the expanded record and 
determine whether the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




